DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed (US 2019/0363069).

Regarding claim 1
Ahmed et al. shows the method of increasing transparency of one or more micro-displays, the method comprising: attaching a transparent cover (taken to be a glass substrate or carrier, see para. 0084 and 0085) to at least a portion of a semiconductor wafer (see for example para. 0041, 0054, 0080 and 0084), the at least a portion of the semiconductor wafer comprising the one or more micro-displays, the one or more micro-displays comprising one or more active silicon areas (see para. 0041, 0054, 0080 and 0084); and after the transparent cover has been attached to the at least a portion of the semiconductor wafer, removing silicon between one or more of the active silicon areas (see para. 0041, 0054, 0080 and 0084).

Regarding claim 2
Ahmed further shows, wherein the transparent cover comprises a glass material (see para. 0084-0085).

Regarding claim 3
Ahmed further shows, adding an OLED stack to the portion of a semiconductor wafer (see para. 0029, 0036 and 0059).


Regarding claim 4
Ahmed further shows, wherein removing silicon between the one or more of the active silicon areas comprises removing non-active silicon islands formed by forming oxide trenches in silicon of the at least a portion of a semiconductor wafer (see Fig. 15 and para. 0080).

Regarding claim 5
Ahmed further shows, wherein removing silicon between the one or more of the active silicon areas comprises removing portions of a silicon substrate to form active silicon islands (see Fig. 15 and para. 0080).

Regarding claim 7
Ahmed further shows, filling an area between with active silicon areas with a backside fill material (see para. 0080).

Regarding claim 17
Ahmed further shows, the micro-display comprising: a glass cover (see para. 0084); a semiconductor wafer coupled to the glass cover, the semiconductor wafer comprising: a buried oxide layer (see para. 0080); and a plurality of active silicon islands coupled to the buried oxide layer (see Fig. 15 and para. 0080), and separated from each other by space created by non-active silicon islands and oxide trenches having been removed (see para. 0080 and 0084).

Regarding claim 18
Ahmed further shows, wherein the buried oxide layer comprises a hard mask used to remove the non-active silicon islands (see para. 0040, 0052 and 0053).

Regarding claim 19
Ahmed further shows, a transparent backfill material between the active silicon islands (see Fig. 15 and para. 0080).



Allowable Subject Matter

Claims 12-16 are allowed.

Claims 6, 8-11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 12-16
The prior art of record taken alone or in combination does not teach or suggest the method of increasing transparency of one or more micro-displays having the combination does steps, along with after attaching the cover glass to the semiconductor wafer, removing at least a portion of the non-active silicon islands and oxide trenches, as set forth in claims 12-16.

Regarding claims 6, 8-11 and 20
The prior art of record taken or in combination does not teach or suggest the method of increasing transparency of one or more micro-displays as recited in claim 1, or the micro-display as recited in claim 17, having the further limitations as set forth in claims 6, 8-11 and 20.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sand et al. (2006/0237810), Tsaur et al. (US 2008/0049159) and Hsieh et al. (US 2010/0084679), all show an method of forming an electronic device having the ability of removing a silicon layer during the manufacturing process.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687